DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 1 is objected because the phase “wherein the opening or closing states of in the switching unit are mutually exclusive” is an incomplete sentence. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN 104836010) in view of Ran (CN 207573260).
As to claim 1, Ding et al.’s figure 1 shows a pulse generator comprising: at least one first transmission line (T1) with a first and a second end; at least one second transmission line (T2) with a first and a second end: a voltage source (not shown that provides input signal to T1); a switching unit (K5 and K6).  The figure fails to show a charge control device.  However, Ran’s figure shows a similar circuit that comprises a charge control device (R0 and/or S0) coupled between input voltage source and first transmission line FL2.  Therefore, it would have been obvious to one having ordinary skill in the art to further include Ran’s charge control device coupled between Ding et al.’s voltage source and first transmission line for the purpose of limiting current and reducing error.  Therefore, the modified Ding et al.’s figure further shows a charge control device (Ran’s R0 and/or S0); wherein the charge control device is further adapted to connect an output of the voltage source to the first end of the at least one first transmission line; a first switch (K5) in the switching unit is adapted to connect or disconnect the second end of the at least one first transmission line to the first end of the at least one second transmission line for predetermined time spans and a second switch (K6) in the switching unit is adapted to connect or disconnect the first end of the at least one second transmission line to a fixed potential (ground), wherein the opening or closing states of the first switch and the second switch in the switching unit are mutually exclusive (selecting the switches operating as claimed is seen as an obvious design preference dependent upon a particular environment of use to ensure optimum performance); a second end of the at least one second transmission line is adapted to be connected to a load (K7, T3, R4), wherein the switching unit is further adapted to operate the first switch and the second switch in a predetermined order to alter a pre-charging state of the first transmission line, and wherein the switching unit is adapted to operate the first switch and the second switch, such that the first switch and the second switch are each in an ON state for predetermined time periods (selecting the operation of the switches as claimed is seen as an obvious design preference to ensure optimum performance.  Furthermore, there is no definition of “predetermined time periods”.  Therefore, any time ranges is considered as the claimed predetermined time periods).
As to claim 2, the modified Ding et al.’s figure shows that the switching unit is adapted to release an electric pulse, running from the second end of the first transmission line through the second transmission line into the load (170); at least a part of said electric pulse is reflected towards the voltage source (inherent characteristic of transmission line), the switching unit is further adapted such that, by operating the first switch and/or the second switch in the predetermined order, at least a part of the reflected part of the electric pulse pre-charges the at least first transmission line. 
As to claim 3, the modified Ding et al.’s figure show that the switching unit is adapted such that, by operating the switches in a predetermined order, at least a non-negligible part of an energy comprised included in the electrical pulse which is reflected back (inherent characteristic of transmission line) from the second end of the at least one second transmission line to the at least first transmission line is captured in the at least first transmission line.
As to claim 5, the modified Ding et al.’s figure shows that a characteristic impedance of the at least one first transmission line corresponds to a characteristic impedance of the at least one second transmission line (in order to achieve desired signal reflection). 
As to claim 6, selecting the at least one second transmission line to be longer than the at least one first transmission line is seen as an obvious design preference to ensure optimum performance, i.e. desired impedances and reflection). 
As to claim 7, the modified Ding et al.’s figure shows that the charge control device comprises at least one of a resistor, semiconductor, mechanical switch. 
As to claim 8, the modified Ding et al.’s figure shows the first and second switch in the switching unit comprising includes semiconductors (semiconductor switch are well known for its compact size.  Therefore, it would have been obvious to one having ordinary skill in the art to use semiconductor switches for the first and second switches for the purpose of saving space) and the switching unit is configured such, that a switching time for the first and second switch is predetermined. 
As to claim 9, it is seen as an obvious design preference to select a characteristic impedance of the voltage source to be less than three times the impedance of the at least one first transmission line for the purpose of achieving design reflection/noise. 
As to claim 10, the modified Ding et al.’s figure shows that the transmission lines comprise coaxial cables (coaxial line). 
As to claim 11, the modified Ding et al.’s figure shows that a shielding of the transmission lines is connected with the ground potential (grounded shield in coaxial cables is well known in the art.  It would have been obvious to one having ordinary skill in the art to ground Ding’s coaxial shields for the purpose of protecting the cables generating more precise signals.
As to claim 12, the modified Ding et al.’s figure shows a network interface (connection wires or transmission lines) for connecting the pulse generator to a data network (load or not shown circuit that receives signals generated by Ran FL4), wherein the pulse generator is operatively connected to the network interface for at least one of carrying out a command (i.e. that controls Ran’s S0) received from the data network and sending device status information to the data network. 
As to claim 13, the modified Ding et al.’s figure further shows that wherein the network interface is configured to transceive digital signal/data (pulse signal is a digital signal) between the pulse generator and the data network, wherein the digital signal/data include operational command and/or information about the pulse generator or the network and further comprises includes a processing unit for converting the signal into a digital signal or processing the signal. 
As to claim 14, the modified Ding et al.’s figure shows that the load is a capacitive load (any electronic device comprises capacitance.  Furthermore, it is seen as an obvious design preference to use Ding’s circuit to drive capacitive load for the purpose of providing more precise oscillation signal to the capacitive load).
Claims 15 and 17-19 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
There is no definition of “predetermined time periods”.  Any time ranges are considered as the claimed predetermined time periods. The switches must be turned on and off for some time ranges.  Therefore, they are turned on and off for predetermined time periods. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842